03/31/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0356


                                      DA 20-0356
                                   _________________

ALEXANDER R. BRISHKA AND ILMA
BRISHKA, AS CO-TRUSTEES OF THE
BRISHKA TRUST ESTABLISHED
MARCH 29, 1999,

             Plaintiffs and Appellants,
                                                                   ORDER
      v.

STATE OF MONTANA, DEPARTMENT
OF TRANSPORTATION,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 31 2021